Citation Nr: 0409600	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  00-22 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased evaluation for early post-
traumatic osteoarthritis of the right knee, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a chronic left knee sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran had active service from June 1957 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In July 2003, a 
videoconference hearing was held before the undersigned Acting 
Veterans Law Judge.    

At the July 2003 hearing, the appellant testified that his knee 
disabilities had increased in severity since his last VA 
examination in October 2000.  He also complained of bilateral knee 
instability, and he noted that the treatment records regarding his 
recent VA treatment had not been associated with the claims file.  
A private physician, Y.H.T., M.D., provided a written statement 
dated in August 2003 in which he diagnosed the veteran with 
bilateral knee osteoarthritis with mild to severe pain.  The Board 
notes that the veteran has not waived his right to have this 
evidence initially considered by the RO.  In addition, a VA 
treatment note dated in October 2000 indicates that the veteran 
received treatment for his knees from a fee basis physician, Dr. 
Petty.  

In view of these factors, additional evidence should be obtained, 
and the veteran should be afforded an examination to determine the 
currently level of impairment resulting from his bilateral knee 
disabilities, which takes into account functional impairment, as 
well as objective signs of pathology.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet.App. 202 (1995).  

These claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for the requested action that 
follows.  VA will notify the veteran if further action is required 
on his part.

1.  The RO must ensure that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 
(2003) are fully complied with and satisfied.  This includes 
notifying the appellant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, (3) of the 
information and evidence that the claimant is expected to provide, 
and (4) that he should provide any evidence in his possession that 
pertains to the claim.

2.  The RO should obtain all outstanding records of VA treatment 
for a knee disability from October 2000 to the present, which are 
not of record, to include reports of any radiographic studies.   

3.  The RO should obtain all records of the veteran's treatment 
for a knee disability from Dr. Petty, identified in an October 10, 
2000 Gainesville VAMC radiographic report as an orthopedic fee 
specialist at NFRMC.  

4.  When all indicated record development has been completed, the 
veteran should be scheduled for a VA examination for the purpose 
of determining the current severity of his service-connected left 
and right knee disorders.  The claims file and a copy of this 
Remand must be made available to and reviewed by the examiner, 
including any recently identified treatment records and the 
October 2000 VA fee basis compensation and pension examination 
report.  All manifestations and symptoms necessary for rating the 
disabilities should be reported in detail, to include instability, 
arthritis, limitation of motion, and additional functional 
impairment due to factors such as pain, weakened movement, excess 
fatigability, incoordination, or on repeated use or during flare-
ups.  The objective pathology associated with any such functional 
impairment should be described as well.

5.  After assuring compliance with the notice and duty to assist 
provisions of the law, the RO should readjudicate the issues on 
appeal based on all relevant evidence of record, to include the 
evidence since the September 2000 statement of the case.  The RO 
should consider whether or not the evidence warrants separate 
ratings for arthritis with limitation of motion of a knee 
(Diagnostic Codes 5003-5010) and for instability of a knee 
(Diagnostic Code 5257).  VAOPGCPREC 23-97 and 9-98.  If any 
benefit sought on appeal is denied, the RO should issue a 
supplemental statement of the case and afford the veteran and his 
representative an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate action, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. HUDSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



